Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	Claims 1-20 are presenting for examination.

Art Rejection
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by ZHANG [US 2012/0110138].

4.	As to claim 1, ZHANG teaches a method of receiving media data, the method comprising:
receiving a media presentation description (MPD) file that includes an essential property descriptor indicating a session-based description (SBD) file, the essential property descriptor including an attribute that indicates a class for a uniform resource locator (URL) request used for requesting a resource, the class identifying a type of the requested resource [media fragment], see [0088];
generating the URL request based on the SBD file and the class indicated in the attribute included in the essential property descriptor, see [0089], [0104], lines 6-8; and
sending the URL request to a server to request the resource of which the type is identified based on the class of the URL request, see [0105] & [0106].

5.	As to claim 2. The method of claim 1, wherein the class of the URL request indicates that the URL request is a media segment request [media fragment request], see [0089], [0104], lines 6-8.

6.	As to claim 7, wherein a default value of the attribute included in the essential property descriptor indicates that the class of the URL request is a media segment request class [media fragment request], see [0086], lines 1-5.

7.	As to claims 8-9, and 14-16, the claims are similar in scope and they are rejected under the same rationale.

Allowable subject matter
8.	Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.1.	The prior art of record doesn’t teach selecting a first key-value pair in a plurality of key-value pairs included in the SBD file; and generating the URL request based on the first key-value pair [claims 3 & 10 & 17];

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
11/2/2022